Citation Nr: 1114486	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  05-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1967 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran requested a Decision Review Officer (DRO) hearing in December 2004.  This hearing was scheduled for April 2005.  It was not conducted, however, as the Veteran indicated in a statement dated the day of the scheduled hearing that he wished to postpone it indefinitely for reconsideration of the evidence concerning an issue which was on appeal then but now has been resolved.  From this, the Board infers that the Veteran does not wish to have a hearing regarding this matter, the only issue currently on appeal.

In September 2007 and September 2009, the Board remanded this matter for further development.  Adjudication now may proceed as this development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence does not show that the Veteran's current bilateral shoulder disability is related to service in any manner.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in November 2002 of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, and his and VA's respective duties for obtaining evidence.  He was not informed of how VA determines disability ratings and effective dates if service connection is granted, as this letter was sent prior to the holding in Dingess requiring such notification.  

The Veteran again was notified via letter dated in October 2007 of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is granted pursuant to Dingess.

Given these letters, the Board finds that VA's duty to notify has been satisfied.  All notice elements with the exception of those required by Dingess were fully addressed prior to initial adjudication of the claim by the RO, who in this case also is the AOJ, in April 2003.  These elements additionally were fully addressed once thereafter.  Notice of the Dingess elements also was provided then.  Subsequent to this content complying notice, the Veteran received proper VA process when the AOJ readjudicated his claim by way of supplemental statements of the case (SSOCs) dated in February 2009 and March 2010.  Service connection further is denied herein, and hence no disability rating or effective date will be assigned.  For each of these reasons, the Veteran has suffered no prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the appellant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records.  No such records from Womack Army Hospital and the dispensary that served the Veteran's unit have been obtained despite the Veteran's March 2009 statement requesting that this be done.  The Board finds, however, that the duty to assist does not apply with respect to these records for three reasons.  First, the Veteran did not specify the dates of treatment, indicate whether the treatment was inpatient or outpatient, or offer any other information which could be used to attempt to procure the records.  "[T]he duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Second, the Veteran's detailed service treatment records, which showed that he was a physically fit soldier with no musculoskeletal problems upon his discharge, have been taken into account.  Additional in-service records from Womack Army Hospital or from the dispensary that served his unit, assuming they exist, therefore would not raise a reasonable possibility of substantiating his claim and thereby affect the decision made herein.  Third, the Veteran noted that the "St. Louis Records Center" told him that his records were lost and/or destroyed.  It would be futile for VA to attempt to obtain them if they indeed are lost or destroyed.

VA also has obtained the Veteran's VA treatment records.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).

A VA joints examination was afforded to the Veteran in January 2010.  His claims file was reviewed, he was interviewed thoroughly, a physical examination and diagnostic testing was conducted concerning his shoulders, and an opinion was rendered regarding whether or not his current bilateral shoulder disability is related to his service.  Another VA opinion concerning this question was obtained from a specialist in November 2010, in response to a Board request from the Veterans Health Administration (VHA).  The specialist also reviewed the claims file.  As the VA joints examination and associated opinion as well as the specialist's opinion resolved all questions necessary to adjudicate the Veteran's claim, the Board finds that they were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for a bilateral shoulder disability.  He essentially contends that this disability resulted from numerous harsh parachute jump landings during service.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as arthritis, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Service personnel records and the Veteran's DD-214s confirm that he was a member of the 82nd Airborne Division and received a parachutist badge.  

Service treatment records reveal that the Veteran complained of chronic neck pain related to his years of parachuting in April 1975.  However, they do not reveal that the Veteran complained of, sought treatment for, or was diagnosed with any shoulder disability.  His upper extremities received normal clinical evaluations in February 1967, December 1977, March 1981, March 1983, and July 1984.  He denied having or ever having had a painful or trick shoulder in February 1967 and March 1983.

Subsequent to service, the Veteran sought healthcare treatment from VA.  A VA treatment record dated in July 2001 documents his complaint of left shoulder pain that had lasted three days.  It also documents that he felt this pain was due to sleep positioning.

An April 2007 VA treatment record reveals a clinical history of "bilateral shoulder pain, likely due to arthritis from prior military experience parachuting."  X-rays revealed degenerative changes at the right and left acromioclavicular (AC) joints.  The diagnosis was degenerative changes at both the right and left AC joint.

A VA treatment record dated in June 2007 reflects the Veteran's complaints of, inter alia, a constant ache in his right shoulder and pain in his left shoulder.  After physical examination and review of the April 2007 X-rays, a diagnosis of degenerative joint disease of both AC joints was rendered.

Magnetic resonance imaging (MRI) was conducted on both of the Veteran's shoulders by VA in July 2007.  The clinical history as reported then was chronic bilateral shoulder pain with decreased range of motion and tingling for 7 years.  The impression for the left shoulder included findings of moderate chronic hypertrophic AC joint osteoarthropathy contributory to a borderline mild degree of impingement and a small 5 millimeter focal partial thickness tear of the distal supraspinatus tendon at its insertion.  The impression for the right shoulder included mild-moderate chronic hypertrophic AC joint osteoarthropathy, findings consistent with supraspinatus tendinosis, although there was no overt tendon disruption or tear, and locally prominent small elongate fluid collection within the biceps tendon sheath with adjacent and apparently communication small cystic focus consistent with localized tenosynovitis and/or small synovial/ganglion cyst.  There was no evidence of occult osseous injury or destructive process in either shoulder.

Later in July 2007, the Veteran indicated to VA that he had experienced shoulder pain for a couple of years.

The Veteran submitted a statement in support of his claim in August 2007.  In it, he noted that he jumped/parachuted for 17 years.  He then presented his belief that he now is feeling the pain of "all that impact."

In a statement dated in March 2009, the Veteran indicated that he had to parachute carrying the same amount of equipment as a 147 pound solider as soldiers who were 200 pounds.  He further indicated that after 17 years and over 200 parachute jumps, he had a number of close calls with violent, rough landings in which he was dragged, bounced around, flipped, and tossed about.  The Veteran recalled one incident in which he was cut loose by his jump master because his parachute malfunctioned.  He noted that he was given pain pills from the local dispensary as well as that he was seen numerous times in the emergency room as a result of his jump landings.  Finally, he set forth his belief that his many parachute jumps brought about his shoulder pain.

The Veteran underwent a VA joints examination in January 2010.  He reported no specific in-service injury to his shoulders, but indicated that there were numerous episodes in which he was dragged upon landing after a parachute jump and had what he felt were injuries to his shoulders.  He also reported that he thought he was seen in the clinics for these injuries.  The Veteran complained of increased bilateral shoulder pain, the right worse than the left, over the past 13 or 14 years as well as limitation of motion, stiffness, and a feeling of weakness.

After extensive review of the claims file and physical examination, diagnoses of chronic AC joint arthropathy of the right and left shoulder, chronic rotator cuff tendinitis of the right and left shoulder, and suggestion of small partial thickness tear of the supraspinatus tendon at its insertion were rendered.  The examiner opined that these disabilities were less likely than not caused by or related to the Veteran's period of active duty service as a paratrooper.  His basis for this opinion was the lack of any documented significant shoulder problem during such service.

X-rays were performed as part of the Veteran's January 2010 VA joints examination.  Mild AC joint hypertrophic changes were revealed with respect to each shoulder.  Upon consideration of these findings, the VA examiner diagnosed the Veteran with mild bilateral AC joint arthrosis, right greater than left, in a February 2010 addendum to his examination report.

In an April 2010 statement, the Veteran asserted that military records were not kept during his time in service as they are now.  He reiterated that he was seen by "local technicians in the dispensary," who gave him pain pills and heating pads, after incurring injuries upon landing from parachute jumps.

The Board requested a specialist opinion in November 2010 from VHA.  After setting forth the evidence in the Veteran's service personnel records and DD-214, it was conceded that he performed many parachute jumps during service.  After setting forth the evidence in the Veteran's service treatment records, it was noted that there was no evidence supporting his descriptions of visits to the local dispensary or clinic specifically for his shoulders.  It also was noted that there was no indication that service treatment records were missing, as three volumes of such records spanning the Veteran's entire period of service were associated with the claims file.  However, both the possibility that the Veteran may have been seen or treated specifically for his shoulders without it being noted and the possibility that some of his service treatment records were missing was acknowledged.  

Thus, the specialist was directed to assume that the Veteran had numerous hard parachute landings and to assume that he received minor clinical treatment for his shoulders as he described in rendering an etiology opinion regarding the Veteran's current bilateral shoulder disability.  However, he also was directed to keep in mind the existing service treatment records in rendering this opinion.

Dr. D.L., a Fellow of the American Academy of Orthopaedic Surgeons, responded to the Board's request later in November 2010.  He indicated that he thoroughly reviewed the claims file.  From this review, he found inadequate documentation to relate the Veteran's present bilateral shoulder condition to his service.  Noted in particular in this regard was that minimal MRI findings made over 26 years after "the alleged violent injuries" are not consistent with the Veteran's history.  As such, Dr. D.L. opined that it is less likely as not that the Veteran's current bilateral shoulder disability is a result of his history of engaging in hard jump landings during his service.

Given the above evidence, the Board finds that entitlement to service connection for a bilateral shoulder disability is not warranted.  The statutory and regulatory requirements for presumptive service connection for a chronic disease have not been met.  The first Hickson direct service connection requirement has been satisfied, however, and the second Hickson direct service connection requirement, despite the absence of supporting evidence, is conceded for the sake of argument.  Yet the third Hickson and the second Savage direct service connection requirements are not satisfied.

There is no indication with respect to the statutory and regulatory requirements for presumptive service connection for a chronic disease that the Veteran manifested shoulder arthritis to a compensable degree within one year from the date of his separation from service in July 1984.  Indeed, the record is devoid of evidence from this time period and for several years thereafter.  

With respect to the first Hickson requirement, the Veteran currently is diagnosed with several bilateral shoulder problems, including degenerative changes at the AC joints, degenerative joint disease of the AC joints, mild bilateral AC joint arthrosis, chronic right and left AC joint arthropathy, and chronic right and left rotator cuff tendinitis.  

With respect to the second Hickson requirement, the evidence does not show that the Veteran incurred or aggravated any shoulder problem while in service.  His service treatment records do not reveal any in-service event which resulted in a shoulder injury.  Indeed, although it is documented these records that he complained of neck pain, absent is any indication that he ever complained of, received treatment for, or was diagnosed with any problem specific to his shoulders.  The Veteran's upper extremities were given a normal clinical evaluation several times during service and upon his separation examination in July 1984.  Further, he denied having or ever having had shoulder problems twice during service, the last time of which was just 16 months before his separation.

The Board concedes, however, that the Veteran performed many parachute jumps during service.  His service personnel records and DD-214 indeed document that he was a member of the 82nd Airborne Division and was awarded a parachute badge.  The Board also acknowledges the Veteran's assertions that he experienced a number of harsh parachute jump landings during service and that he received minor treatment with respect to his shoulders after such landings.  He is competent to report such in-service occurrences because he experienced them.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His credibility in this regard is unclear.  On the one hand, the discussion in the previous paragraph that there is no evidence in the Veteran's service treatment records to support that he was seen and treated for his shoulders during service suggests that he is not credible.  On the other hand, his assertions that he was so seen and received such treatment in-service, with the exception of the January 2010 VA joints examination at which he stated merely that he thought this was the case, suggest that he is credible because they are consistent.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  This issue need not be resolved in this case, however.  Even conceding, arguendo, that the Veteran is credible in his reports concerning shoulder treatment following harsh parachute jump landings during service, service connection still is not warranted.

Indeed, the weight of the evidence does not show an association between the Veteran's bilateral shoulder disability and his service in satisfaction of the third Hickson requirement.  The VA examiner who conducted his January 2010 joints examination opined that this disability was less likely than not caused by or related to his service as a paratrooper because there was no documented significant in-service shoulder problem.  Dr. D.L. also opined that it was less likely as not that this disability is a result of his history of engaging in hard parachute jump landings during his service.  In coming to this conclusion, Dr. D.L. noted that there was inadequate documentation to relate the Veteran's present bilateral shoulder condition to his service.  Dr. D.L. specifically pointed out that the minimal MRI findings of record, which were made over 26 years after any in-service harsh parachute jump landings, are not consistent with the Veteran's history.  

Acknowledgement is given to the April 2007 VA treatment record which contains a clinical history of "bilateral shoulder pain, likely due to arthritis from prior military experience parachuting."  In contrast to the opinions of the VA examiner who conducted the Veteran's January 2010 joints examination and Dr. D.L., the basis for this opinion appears to be the Veteran's report of his history rather than an independent evaluation of the evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence).  No rationale was advanced to support this opinion, which also is in contrast to the opinions of the VA examiner who conducted the Veteran's January 2010 joints examination and Dr. D.L.  Less weight is placed on this opinion than the opinions rendered by the examiner who conducted the January 2010 VA joints examination or by Dr. D.L. for these reasons.  Even if this were not true, the Board notes that the two negative etiology opinions of VA the examiner who conducted the January 2010 joints examination and Dr. D.L. outweigh the one positive etiology opinion in the April 2007 VA treatment record.

Acknowledgement also is given to the Veteran's belief that his current bilateral shoulder disability is related to his service.  However, there is no indication that, as a layperson, he possesses the requisite medical knowledge or training to render a probative opinion regarding the etiology of his disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu, 2 Vet. App. at 492.  The weight of the competent etiology opinions of record are against his claim, as discussed in the two preceding paragraphs.  

Finally, even if it is conceded similar to above with respect to the second Hickson requirement that the first Savage requirement of shoulder problems being noted during the Veteran's service is satisfied, there is no evidence of post-service continuity of shoulder symptomatology in satisfaction of the second Savage requirement.  It readily is inferred from the record that the Veteran does not assert any such continuity of symptomatology.  Indeed, he indicated in his August 2007 and March 2009 statements that he now is feeling shoulder pain and that is pain was brought about, not that it has been persistent since service.  VA treatment records dated in July 2007 reflect that he stated both that he had experienced shoulder symptoms for a couple of years and for 7 years.  The Veteran asserted at his January 2010 VA joints examination that he had experienced such symptomatology for 13 to 14 years.  At the earliest then, he asserts that he has had shoulder problems since approximately 1996.  The first documented complaint of a shoulder problem is not reflected in the record until July 2001.  These dates would place onset between 11 and 17 years after the Veteran's discharge from service.  The Board notes that a prolonged lapse in time between service and evidence of post-service complaint or medical treatment may be considered as significant evidence against a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, whether presumptive for the chronic disease of arthritis or direct under Hickson and Savage, for a bilateral shoulder disability.  The doctrine of reasonable doubt thus is not applicable, and the claim is denied.


ORDER

Service connection for a bilateral shoulder disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


